Chief Justice Lee
read the statutes relating to the violation of the Sabbath,, and also from the statutes of other lands bearing upon this subject, showing that our laws for the observance of the Lord’s Day, are neither peculiar nor over strict. The Court remarked that our Sabbath law was almost word for word that which now exists in Massachusetts, whose statutes in turn were derived from those of England. That the keeping holy one day in seven for public worship, as well as for relaxation and refreshment, was considered by I he most Christian and civilized nations, as one of the main pillars of religion and morals, and, viewed merely as a civil institution, of great service to the State. That the first question for the jury to determine was, *45were the servants violating the Sabbath? If they found this in the affirmative, then they were liable to arrest, and it would remain for them to say whether the arrest had been made in a proper manner. The Court here read our statute of arrests, (comparing it with those of other countries.) showing that under our law an officer before breaking doors must demand entrance, and if the arrest is made in a case where it is lawful without a warrant, he should substantially state that fact befme breaking. That though Co.e might have been in the discharge of his duty, if he failed to perform it in compliance with tile statute, he was a trespasser.
Mr. Montgomery for plaintiff.
Mr. Bates and Mr. Harris for defendant.
The jury returned a verdict in favor of the plaintiff for fifty cents damages —stating that while the defendant had cause to make the arrest, he had done it informally.